Case 1:20-cv-01274-NRN Document 1 Filed 05/06/20 USDC Colorado Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

DEEPLIGHT LABS, LLC,                             )       CASE NO.
                                                 )
              Plaintiff,                         )
                                                 )       COMPLAINT
V.                                               )
                                                 )
UNITED STATES OF AMERICA,                        )
        Serve:                                   )
        James R. Dunn                            )
        United States Attorney                   )
        District of Colorado                     )
        1801 California Street                   )
        Suite 1600                               )
        Denver, Colorado 80202                   )
                                                 )
                    Defendant.                   )


       Now comes Plaintiff, by and through undersigned Counsel, and for its Complaint

alleges and avers as follows:


                                       JURISDICTION

     1. This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §

        2671 ("FTCA").

     2. On August 24, 2019, Plaintiff DeepLight Labs, LLC (“DeepLight”) submitted an

        Administrative Claim based upon the facts set forth below, to the Transportation

        Security Administration ("TSA"), which is currently a division of the Department

        of Homeland Security. The claim was assigned number 2019090362480.

     3. All conditions precedent for an FTCA claim have been met.

     4. Plaintiff’s Administrative Claim was denied on March 16, 2020 in a letter sent via

        certified mail.
Case 1:20-cv-01274-NRN Document 1 Filed 05/06/20 USDC Colorado Page 2 of 5




  5. Venue is proper within this district pursuant to 28 U.S.C. §§ 1402(b) and 1346 as

      the Plaintiff is a Limited Liability Company organized and existing under the

      laws of Colorado with a principal place of business in Denver, Colorado.

                                          PARTIES

  6. Plaintiff DeepLight Labs, LLC is a limited liability company organized and existing

      under the laws of Colorado with a principal place of business at 2020 Lawrence St.,

      Apt. 918, Denver, Colorado, 80205.

  7. The United States of America is the appropriate Defendant.

                                           FACTS

  8. On August 13, 2019, DeepLight Labs Managing Member Neil Merchant travelled from

     Seattle, Washington to Denver Colorado on Southwest Flight WN 244.

  9. Mr. Merchant checked a custom-made travel case holding a custom art installation unit

     belonging to DeepLight Labs.

  10. The art installation unit is known as a “Deeplight.” The Deeplight is an art piece

     comprised of a custom 3D-printed frame, custom designed light strips, and bespoke

     laser-cut plexiglass mirrors. None of these materials can be purchased off-the-shelf and

     require significant time and investment to reproduce.

  11. Mr. Merchant has travelled on many flights with the Deeplight packaged in its custom

     traveling case checked as luggage without incident and without any damage to the

     Deeplight.

  12. On August 13, 2019, Mr. Merchant checked the functionality of the Deeplight, then

     placed the Deeplight securely in its custom carrying case and checked to ensure it was

     securely installed therein. The Deeplight was packaged carefully in the custom carrying
Case 1:20-cv-01274-NRN Document 1 Filed 05/06/20 USDC Colorado Page 3 of 5




     case alongside a custom 3D-printed hand mount containing the electronics that power

     the lights.

  13. The Deeplight was in excellent condition when it was checked in at the Southwest

     baggage check-in desk. All of the lights were functional, all the mirrors were in intact,

     and the unit had no signs of wear or stress. The custom carrying case was securely

     closed and intact.

  14. Upon receiving the custom carrying case at baggage claim in Denver, Mr. Merchant

     discovered that TSA agents in Seattle had inspected and destroyed the carrying case,

     indicated by the fact that the case had been dismantled and was held together by plastic

     bands.

  15. A TSA brochure was left inside the carrying case, along with the Deeplight unit, which

     was destroyed.

  16. The negligence and or recklessness of TSA agents inspecting the carrying case and

     Deeplight unit caused scratching on multiple mirrors within the Deeplight unit.

     Multiple mirrors on the Deeplight were broken, and one was knocked out

     entirely. These mirrors are custom-made and shaped with a laser cutter and must all be

     replaced.

  17. The negligence or recklessness of TSA agents inspecting the carrying case and

     Deeplight unit also resulted in many of the LED strips within the Deeplight unit being

     broken.

  18. All four of the bolt screws that hold the carrying case’s lid in place were bent, and the

     fasteners, which had been affixed with epoxy to the inside of the carrying case, had been

     knocked out of place. This indicates that TSA agents attempted to force the bolts into
Case 1:20-cv-01274-NRN Document 1 Filed 05/06/20 USDC Colorado Page 4 of 5




     place instead of screwing them back in.

  19. The Deeplight is a one-of-a-kind prototype and cannot yet be purchased. Plaintiff is in

     the process of manufacturing Deeplight units for a limited public release at a retail price

     of $5000 USD each.

  20. The damaged caused by this incident includes shattered mirrors, damaged electronics,

     and damage to the bolt fasteners on the inside of the custom carrying case.

  21. The negligence of TSA agents in destroying the Deeplight unit prevented Plaintiff from

     moving forward with research and development of the unit required for Plaintiff to hit

     its committed manufacturing deadlines.

  22. The negligence of TSA agents in destroying the Deeplight unit has likewise prevented

     Plaintiff from creating video content to market the Deeplight unit for future sales.

  23. The Deeplight unit was also scheduled to appear at Das Energi Music Festival in Salt

     Lake City, Utah the weekend of August 17, 2019, an engagement that was not possible

     due to the destruction of the unit at the hands of TSA agents. This resulted in a missed

     business and marketing opportunity for Plaintiff.

                              FIRST CAUSE OF ACTION

  24. Plaintiff incorporates each of the preceding Paragraphs as if set forth fully herein.

  25. The TSA agents inspecting the Deeplight unit and its custom carrying case had a duty

     to use due care in carrying out such an inspection, and to refrain from damaging or

     destroying the Plaintiff’s property during such an inspection.

  26. The TSA agents inspecting the Deeplight unit and its custom carrying case breached

     their duty to Plaintiff in negligently and/or recklessly failing to inspect with proper

     care and in carelessly repacking the Deeplight unit, which did proximately cause total
 Case 1:20-cv-01274-NRN Document 1 Filed 05/06/20 USDC Colorado Page 5 of 5




       destruction of the unit and carrying case, thereby resulting in damages to Plaintiff.

   27. The United States is liable for the value of the Deeplight unit and its carrying case, and

       also consequential damages suffered by Plaintiff as a result of the negligence and/or

       recklessness of TSA agents, as described herein.

                                 DEMAND FOR RELIEF

       Wherefore, Plaintiff demands judgment against the Defendant for damages in a sum

certain of $5,000 (as was demanded in its Administrative Claim), consequential damages in

an amount to be determined by the Court, costs and attorney fees incurred in bringing this

action, and any other relief this Honorable Court shall deem proper.

                                                 Respectfully submitted,
                                                 /s/ Jessica Winters
                                                 ____________________________________
                                                 Jessica K. Winters
                                                 The Winters Law Group, LLC
                                                 432 S. Broadway, Suite B
                                                 Lexington, KY 40508
                                                 Phone: (859) 619-2134
                                                 Email: jessica@thewinterslawgroup.com

                                                 Counsel for Plaintiff
